Citation Nr: 1127040	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1968 and from July 1971 to July 1983.
This matter initially came before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to a TDIU.

In an April 2005 statement (VA Form 21-4138), the Veteran requested a hearing before a hearing officer at the RO.  An informal hearing conference with a Decision Review Officer was conducted in March 2007 and a report of that conference has been associated with the Veteran's claims folder.  The Veteran withdrew his request for a formal hearing at that time. 

In April 2009, the Board remanded this matter: to obtain a medical opinion as to whether the Veteran's service-connected disabilities collectively rendered him incapable of securing and maintaining substantially gainful employment consistent with his education and occupational experience; and, if there was evidence of unemployability due to service-connected disabilities, to refer his case to VA's Director of  Compensation and Pension Service (C&P) for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

An opinion as to the effects of the Veteran's service-connected disabilities on his employability was obtained in June 2009.  As there was no evidence of unemployability due to service-connected disabilities, the case was not referred to the Director of C&P.  Thus, the agency of original jurisdiction (AOJ) complied with the Board's April 2009 remand instructions.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities:  status post total left knee replacement, rated 30 percent disabling, effective January 21, 2003; Type II diabetes mellitus, rated 20 percent disabling, effective November 3, 2005; hypertension, rated 10 percent disabling, effective September 27, 1983; left knee injury with arthritis and scar, rated 10 percent disabling, effective from April 24, 1998 to January 21, 2003, instability of the left knee, rated 10 percent disabling, effective from June 7, 2002 to January 21, 2003; left shoulder injury, rated 10 percent disabling, effective August 1, 1983; tinnitus, rated 10 percent disabling, effective April 13, 2004; coronary artery disease, rated 10 percent disabling, effective March 27, 2006; bilateral hearing loss, rated noncompensable, effective August 1, 1983; hemorrhoids, rated noncompensable, effective August 1, 1983; and a left elbow scar, rated noncompensable, effective August 1, 1983.  His combined disability rating is 60 percent. 
2.  The Veteran has greater than 12 years of education and had varying periods of employment following service as a manager and a mail handler.  He retired in April 1998 due to knee problems and an inability to remain in a sedentary position with the United States Postal Service, but has retained the ability to engage in sedentary employment. 

3.  The Veteran's service-connected disabilities do not preclude gainful employment consistent with his education and occupational experience. 

CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the April 2004 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in an October 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claim in a July 2007 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, an opinion was obtained pertaining to the effects of his service-connected disabilities on employment.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the following disabilities: status post total left knee replacement, rated 30 percent disabling, effective January 21, 2003; Type II diabetes mellitus, rated 20 percent disabling, effective November 3, 2005; hypertension, rated 10 percent disabling, effective September 27, 1983; left knee injury with arthritis and scar, rated 10 percent disabling, effective from April 24, 1998 to January 21, 2003, instability of the left knee, rated 10 percent disabling, effective from June 7, 2002 to January 21, 2003; left shoulder injury, rated 10 percent disabling, effective August 1, 1983; tinnitus, rated 10 percent disabling, effective April 13, 2004; coronary artery disease, rated 10 percent disabling, effective March 27, 2006; bilateral hearing loss, rated noncompensable, effective August 1, 1983; hemorrhoids, rated noncompensable, effective August 1, 1983; and a left elbow scar, rated noncompensable, effective August 1, 1983.  His combined disability rating is 60 percent. 
Because the Veteran does not have a single disability rated as 40 percent disabling or more and his combined disability rating is not 70 percent or more, he does not meet the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  In any event, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).
Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience. 

Medical records dated from September 1983 to May 2000 and an April 1998 statement by the Veteran (VA Form 21-4138) reveal that for the period from May 1983 to April 1998 he was employed as a typing and billing office clerk and as a mail handler with the Postal Service.  During his time with the Postal Service, he underwent a total right knee replacement and subsequently began to experience worsening left knee problems.  As a result of knee problems, he missed time from work, was advised by his treatment providers to avoid work activities that required significant standing or walking, and was told that a more sedentary job where he was able to sit was necessary and would prolong the longevity of his knee. 
In a July 1996 letter, Donald A. Campbell, M.D. opined that the optimum type of work for the Veteran was primarily "sitting work" and that he probably could have performed routine light cleaning and housekeeping duties.  Any position which required repetitive prolonged standing, squatting, or carrying over 30 pounds was of concern.  Although the Veteran could probably occasionally lift objects of up to 50 pounds, such activity was not to be done on a repetitive basis.
In an April 1998 letter, Dr. Campbell placed permanent restrictions on the Veteran's activity levels.  Although the Veteran was not incapable of achieving more strenuous activities, the restrictions were put in place due to the Veteran's youth in terms of a total knee replacement and to protect the prosthesis and make it last as long as possible.  The restrictions specified that he was able to lift 0 to 10 pounds all day, 11 to 20 pounds occasionally, 21 to 50 pounds rarely, and was never able to lift anything greater than 50 pounds.  He was unable to carry more than 15 pounds at a time or push greater than 50 pounds on a wheeled cart for greater than 2 hours per day.  
Furthermore, the Veteran was able to reach and work above shoulder level as long as he sat for 8 hours a day.  He was able to do keying, occasional walking, and minimal standing.  A job where he was able to sit was preferable.  He was unable to do any stooping, squatting, kneeling, repeated bending, climbing of steps or ladders, or twisting from the waist or knees, but was able to operate a motor vehicle or forklift for no more than 4 hours a day.
The Veteran retired from the Postal Service in April 1998.  He reported that he was engaged in clerical work with that employer, but that he was forced to retire because he experienced worsening knee problems and was unable to do any of the work definitions available with the Postal Service due to his medical and physical problems.  
He was granted SSA disability benefits in July 1998 due to a total right knee replacement and essential hypertension.  SSA disability records reflect that he reported that he had received more than 12 years of education.  During the period from August 1983 to April 1998 he was employed as a night manager responsible for dispatching automotive parts throughout the country, as an office manager with a construction business, as a maintenance manager of an apartment complex, and as a mail handler and clerk with the Postal Service.  During that time, he operated a computer and automated machines of various types and filled out safety reports and various kinds of office forms.
A June 1998 transferability analysis report includes an opinion that the Veteran's job skills were not transferable to another type of employment.  This opinion was based on the fact that he was limited to sedentary jobs and that managerial jobs performed at the sedentary level involved different work processes and/or skills and were performed at a higher level of job complexity.
In a May 2000 letter, Dr. Campbell opined that the Veteran's left knee arthritis probably accelerated his need for a total knee replacement and that his retirement was probably accelerated by his service-connected left knee injury.  This opinion was apparently based on the fact that X-rays revealed degenerative joint disease of the left knee which had progressed to the point where there was near bone on bone in the medial compartment of the knee with osteophytes around the patella. Protecting of the left knee may have accelerated the arthritis in the right knee and damage to the medial meniscus probably accelerated the arthritis in the left knee.
The Veteran reported on a May 2004 "Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had been unemployed since April 1998 due to his bilateral knee disabilities.
An October 2004 VA examination report indicates that the Veteran reported that he only experienced flare ups of left shoulder symptoms when he engaged in overhead work or strenuous activity,
In his October 2005 substantive appeal (VA Form 9), the Veteran reported that his right knee was replaced in 1998 and that his left knee was replaced in 2003.  He left his job with the Postal Service due to his right knee replacement.  Although he subsequently attempted to obtain part time employment, he was told that he would be at too much of a risk due to his limitations.  Therefore, he had been unable to work since his retirement from the Postal Service.
In June 2009, a VA physician reviewed the Veteran's claims file and opined that although he would be limited in physical labor due to his bilateral knee and left shoulder problems and that his knees would most likely prevent him from being a mail handler due to the fact that such a position required standing and walking, there was no indication that he would be impaired in sedentary employment due to his service-connected disabilities.  
The physician reasoned that due to a total right knee replacement and left knee degenerative joint disease, post total knee replacement, there were limitations on walking (up to 100 yards) and standing (up to 1 hour) and the Veteran had reported that he had retired as a postal worker due, in part, to his knee problems.  Also, his left shoulder disability would have prevented him from working overhead or repeatedly reaching up.  However, there was no diabetic eye disease or functional effects thereof that would affect physical or sedentary employment and no apparent impairment or limitations related to coronary disease, hypertension, or diabetes in regards to physical or sedentary employment.  Also, there was intermittent tinnitus and a noncompensable level of hearing loss which would not be expected to limit employment and no occupational impairment would be expected from his noncompensable hemorrhoids and left elbow scar.  
In its May 2011 statement, the Veteran's representative contended that an inferred claim for service connection for coronary artery disease had been raised and that the TDIU issue should be deferred pending adjudication of the service connection claim.  However, the Veteran was granted service connection for coronary artery disease in an April 2007 rating decision and the June 2009 opinion acknowledged and discussed that disability.

As the June 2009 opinion is accompanied by a rationale which was based upon a review of the Veteran's claims file and his reported symptoms and history and is consistent with the evidence of record, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The evidence reflects that the Veteran was employed in various management positions and as a mail handler prior to his retirement from the Postal Service in April 1998.  Although he missed time from work with the Postal Service due to knee problems and was given permanent restrictions on his activities due to such problems, his job impairment was primarily due to his non service-connected right knee disability and he stated in his October 2005 substantive appeal that he retired due to his right knee disability.  Prior to his retirement he was advised by his treating physician that he was able to engage in sedentary employment and that a "sitting job" was preferable.  At the time of his retirement he had been engaged in a sedentary position with the Postal Service, but was reportedly forced to retire because he was unable to remain in that position.  Also, he reported that he attempted to obtain part time employment following his retirement, but was unable to find a position due to his physical limitations.  

Although Dr. Campbell provided an opinion with an accompanying rationale in May 2000 which indicated that the Veteran's service-connected left knee disability likely accelerated his retirement from the Postal Service, the opinion did not address whether his service-connected disabilities would otherwise have prevented him from securing or following any other type of gainful employment.  Therefore, this opinion is not probative as to whether the service-connected disabilities preclude all gainful employment.
The June 2009 opinion is the only medical opinion of record concerning whether all of the Veteran's service-connected disabilities, collectively, preclude all gainful employment.  That opinion reflects that he would be limited in physical employment due to his service-connected left knee and shoulder disabilities, but that he was not precluded from securing or following sedentary employment.  
The Board notes that the June 1998 transferability analysis report includes an opinion that the Veteran's job skills were not transferable to another type of sedentary employment because managerial jobs performed at the sedentary level involved different work processes and/or skills and were performed at a higher level of job complexity.  However, the Veteran reportedly has experience in management positions in that he has reported that he worked as a night manager, office manager, and maintenance manager.  Thus, this opinion is of little probative weight.  
Overall, the weight of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing or following all substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

ORDER

Entitlement to a TDIU is denied.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


